Name: 2003/893/EC: Council Decision of 15 December 2003 on trade in certain steel products between the European Community and Ukraine
 Type: Decision
 Subject Matter: Europe;  iron, steel and other metal industries;  international trade;  tariff policy;  European construction
 Date Published: 2003-12-20

 Avis juridique important|32003D08932003/893/EC: Council Decision of 15 December 2003 on trade in certain steel products between the European Community and Ukraine Official Journal L 333 , 20/12/2003 P. 0084 - 0087Council Decisionof 15 December 2003on trade in certain steel products between the European Community and Ukraine(2003/893/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part(1), provides in Article 22(1) thereof, that trade in some steel products is to be the subject of a specific agreement.(2) The previous bilateral agreement between the European Coal and Steel Community (ECSC) and the Government of Ukraine on trade for certain steel products expired on 31 December 2001.(3) The European Community has taken over the international obligations of the ECSC since the expiry of the ECSC Treaty, and measures relating to trade in steel products with third countries now fall under the competence of the Community in the field of trade policy.(4) The Parties agreed to conclude a new agreement and the negotiations of this new agreement have not yet been completed.(5) Pending the signature and the entry into force of the new agreement, quantitative limits for the year 2004 should be established; these limits should be reviewed in the light of accession of new Member States to the Community on 1 May 2004.(6) Given that the tax of EUR 30/tonne on exports of ferrous scrap applied as of 1 January 2003 has not been lifted nor diminished, it is appropriate to set the quantitative limits for the year 2004 at the same level as for the year 2003,HAS DECIDED AS FOLLOWS:Article 1During the period 1 January to 31 December 2004, imports into the Community of steel products referred to in Annex I originating in Ukraine shall be subject to licensing.Article 2Imports shall be authorised, for each product group and for the whole of the Community, up to the quantitative limits indicated in Annex II.Licences shall be issued only within these limits.Article 3The rules for issuing licences and other relevant provisions shall be published in the Official Journal of the European Union.Member States shall issue licences according to those rules and inform the Commission thereof immediately. The Commission shall keep the Member States regularly informed of the extent to which the quantities have been used up.The Member States and the Commission shall confer in order to ensure that these quantities are not exceeded.Article 4The provisions of the agreement on trade in certain steel products together with any measures to give effect to it, shall as from the date of entry into force of the said agreement replace the provisions of this Decision.Article 5This Decision shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 15 December 2003.For the CouncilThe PresidentA. Marzano(1) OJ L 49, 19.2.1998, p. 3.ANNEX IPRODUCTS REFERRED TO IN ARTICLE 1SA Flat-rolled productsSA1 (Coils)7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907211 14 107211 19 207219 11 007219 12 107219 12 907219 13 107219 13 907219 14 107219 14 907225 20 207225 30 00SA2 (Heavy plate)7208 40 107208 51 107208 51 307208 51 507208 51 917208 51 997208 52 107208 52 917208 52 997208 53 107211 13 007225 40 207225 40 507225 99 10SA3 (Other flat rolled products)7208 40 907208 53 907208 54 107208 54 907208 90 107209 15 007209 16 107209 16 907209 17 107209 17 907209 18 107209 18 917209 18 997209 25 007209 26 107209 26 907209 27 107209 27 907209 28 107209 28 907209 90 107210 11 107210 12 117210 12 197210 20 107210 30 107210 41 107210 49 107210 50 107210 61 107210 69 107210 70 317210 70 397210 90 317210 90 337210 90 387211 14 907211 19 907211 23 107211 23 517211 29 207211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117212 60 917219 21 107219 21 907219 22 107219 22 907219 23 007219 24 007219 31 007219 32 107219 32 907219 33 107219 33 907219 34 107219 34 907219 35 107219 35 907225 40 80SB LongsSB1 (Beams)7207 19 317207 20 717216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 90SB2 (Wire rod)7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95SB3 (Other longs)7207 19 117207 19 147207 19 167207 20 517207 20 557207 20 577214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107218 99 207222 11 117222 11 197222 11 217222 11 297222 11 917222 11 997222 19 107222 19 907222 30 107222 40 107222 40 307224 90 317224 90 397228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00ANNEX IIQUANTITATIVE LIMITS REFERRED TO IN ARTICLE 2>TABLE>